TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00633-CV



                                 Anna Maria Cancino, Appellant

                                                  v.

                                   Jason M. Cancino, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 12-1980, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Anna Maria Cancino has filed a notice of appeal. On October 17, 2017,

Cancino filed in this Court a declaration of her inability to pay appellate filing fees and any other

costs associated with this appeal. We direct the Clerk of this Court to forward Cancino’s declaration

to the trial court for filing. In addition, we abate this appeal and remand the case to the trial court

for a determination, if necessary, of Cancino’s ability to afford payment of court costs under Rule

145 of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145 (payment of costs not required).

               Any motion to require Cancino to pay costs or to require Cancino to prove inability

to afford costs must be filed in the trial court by the appropriate party in accordance with Rule 145.

See id. R. 145(f)(1)-(4). If necessary, the trial court shall conduct a hearing on any such motion(s)

and make appropriate orders. See id. R. 145(f)(5)-(7). Any and all documents filed and orders
signed pursuant to Rule 145 shall be forwarded to this Court for filing as a supplemental record no

later than December 15, 2017. Alternatively, a party, the trial-court clerk, or the court reporter may

file a status report informing this Court that additional time is needed for a determination under

Rule 145. In the absence of a request for additional time, this appeal will automatically reinstate on

December 15, 2017. Upon reinstatement, if an order requiring Cancino to pay costs has not been

signed, Cancino will be entitled to proceed without payment of the costs associated with this appeal.

See id. R. 145(a).

               It is so ordered this 31st day of October, 2017.



Before Justices Puryear, Field, and Bourland

Abated and Remanded

Filed: October 31, 2017




                                                  2